UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6887


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMARIO JAQUON BAKER, a/k/a Mazo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00855-TLW-1; 4:12-cv-03201-TLW)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demario Jaquon Baker, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demario      Jaquon     Baker       seeks    to     appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and a subsequent order denying his Fed. R.

Civ. P. 59(e) motion to alter or amend judgment.                            The orders are

not    appealable       unless    a    circuit           justice    or    judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,    a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable          jurists       would     find       that     the

district       court’s      assessment    of        the    constitutional             claims    is

debatable      or     wrong.      Slack     v.      McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that        the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Baker has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral      argument      because        the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3